Exhibit 10.9

 

Execution Copy

 

 

RESTRICTED STOCK AGREEMENT

FOR THE

EURAMAX INTERNATIONAL, INC. 2003 EQUITY COMPENSATION PLAN

 


1.             GRANT OF RESTRICTED STOCK.  SUBJECT TO THE RESTRICTIONS CONTAINED
IN THIS AGREEMENT (THE “AGREEMENT”), AND IN THE EURAMAX INTERNATIONAL, INC. 2003
EQUITY COMPENSATION PLAN (THE “PLAN”), EURAMAX INTERNATIONAL, INC. (THE
“COMPANY”) HEREBY GRANTS TO [                    ] (THE “GRANTEE”), EFFECTIVE ON
THE CLOSING DATE (AS DEFINED IN THE STOCK PURCHASE AGREEMENT, DATED THE DATE
HEREOF, BY AND AMONG CITIGROUP VENTURE CAPITAL EQUITY PARTNERS, L.P. AND
AFFILIATES, THE COMPANY AND THE STOCKHOLDERS OF THE COMPANY NAMED THEREIN (THE
“STOCK PURCHASE AGREEMENT”)) (THE “GRANT DATE”), [                    ] SHARES
OF CLASS A COMMON STOCK (“RESTRICTED STOCK”).  ALL CAPITALIZED TERMS NOT DEFINED
IN THIS AGREEMENT SHALL HAVE THE MEANING SET FORTH IN THE PLAN UNLESS THE
CONTEXT CLEARLY REQUIRES AN ALTERNATIVE MEANING.


2.             RESTRICTION PERIOD.  PROVIDED THAT GRANTEE HAS NOT VOLUNTARY
TERMINATED HIS OR HER EMPLOYMENT WITH THE COMPANY, GRANTEE SHALL VEST ONE
HUNDRED PERCENT OF THE AWARD ON JANUARY 2, 2008.  IMMEDIATELY PRIOR TO A CHANGE
OF CONTROL OR A PUBLIC OFFERING, ALL UNVESTED SHARES OF RESTRICTED STOCK SHALL
IMMEDIATELY VEST AND THE RESTRICTION PERIOD WITH RESPECT TO SUCH SHARES SHALL BE
ACCELERATED IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE CHANGE OF CONTROL OR
THE PUBLIC OFFERING.


3.             TERMINATION OF EMPLOYMENT.  IF THE GRANTEE VOLUNTARY TERMINATES
HIS OR HER EMPLOYMENT, THE GRANTEE WILL FORFEIT ANY UNVESTED SHARES OF
RESTRICTED STOCK.  IF THE GRANTEE’S EMPLOYMENT IS TERMINATED FOR ANY REASON,
INCLUDING DEATH OR DISABILITY, OTHER THAN THE VOLUNTARY TERMINATION OF THE
GRANTEE, ALL UNVESTED SHARES OF RESTRICTED STOCK SHALL IMMEDIATELY VEST AND THE
RESTRICTION PERIOD WITH RESPECT TO SUCH SHARES SHALL BE ACCELERATED AS OF THE
DATE OF THE GRANTEE’S DEATH, DISABILITY OR OTHER NON-VOLUNTARY TERMINATION.


4.             NON-TRANSFERABILITY OF AWARD.  THE GRANTEE MAY NOT TRANSFER ANY
UNVESTED SHARES OF RESTRICTED STOCK ACQUIRED PURSUANT TO THIS AWARD EXCEPT BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  FOLLOWING ANY SUCH TRANSFER, THE
TERMS OF THE GRANT SHALL REMAIN THE SAME EXCEPT THAT THE TRANSFEREE SHALL BE
CONSIDERED THE GRANTEE.  THE TRANSFERABILITY OF SUCH SHARES SHALL ALSO BE
LIMITED BY THE SECURITIES HOLDERS AGREEMENT.  A GRANTEE WISHING TO SELL,
ENCUMBER OR OTHERWISE DISPOSE OF VESTED SHARES OF CLASS A COMMON STOCK (OR
SHARES OF COMMON STOCK INTO WHICH SUCH SHARES OF CLASS A COMMON STOCK HAVE BEEN
CONVERTED) MAY TRANSFER SUCH SHARES ONLY AS PERMITTED BY THE TERMS OF THE
SECURITIES HOLDERS AGREEMENT.


5.             RIGHT TO RECEIVE DIVIDENDS.  THE GRANTEE WILL HAVE THE RIGHT TO
RECEIVE ANY DIVIDENDS OR OTHER DISTRIBUTIONS PAID ON UNVESTED SHARES OF
RESTRICTED STOCK.


6.             SECURITIES HOLDERS AGREEMENT.  GRANTEE ACKNOWLEDGES AND AGREES
THAT HE IS SUBJECT TO THE PROVISIONS OF THE SECURITIES HOLDERS AGREEMENT WITH
RESPECT TO THE RESTRICTED STOCK GRANTED HEREIN.

 

--------------------------------------------------------------------------------


 


7.             WITHHOLDING.  THE COMPANY’S OBLIGATION TO DELIVER THE
CERTIFICATE(S) REPRESENTING THE SHARES OF RESTRICTED STOCK SHALL BE SUBJECT TO
THE SATISFACTION OF APPLICABLE FEDERAL, STATE AND LOCAL TAX WITHHOLDING
REQUIREMENTS.  GRANTEE MAY EITHER TENDER CASH PAYMENT TO THE COMPANY IN AN
AMOUNT EQUAL TO THE REQUIRED WITHHOLDING OR AUTHORIZE THE COMPANY TO WITHHOLD
SHARES OTHERWISE ISSUABLE TO GRANTEE WITH A FAIR MARKET VALUE EQUAL TO THE
REQUIRED WITHHOLDING.


8.             AMENDMENTS.  THE COMMITTEE MAY FROM TIME TO TIME AMEND THE TERMS
OF THIS AGREEMENT TO THE EXTENT IT DEEMS APPROPRIATE TO CARRY OUT THE TERMS AND
PROVISIONS OF THE PLAN; PROVIDED THAT ANY AMENDMENT ADVERSE TO THE GRANTEE SHALL
BE EFFECTIVE ONLY IF CONSENTED TO BY THE GRANTEE IN WRITING.


9.             INTERPRETATION OF AGREEMENT AND PLAN.  THE COMMITTEE SHALL HAVE
SOLE POWER TO INTERPRET AND CONSTRUE ANY PROVISIONS OF THIS AGREEMENT OR THE
PLAN.  ANY SUCH INTERPRETATION OR CONSTRUCTION MADE BY THE COMMITTEE SHALL BE
FINAL AND BINDING ON ALL PARTIES.  IN THE EVENT OF ANY DIFFERENCES BETWEEN THE
PROVISIONS OF THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN
WILL CONTROL.  A COPY OF THE MOST RECENT VERSION OF THE PLAN IS ATTACHED HERETO.


10.           GRANT NOT TO AFFECT EMPLOYMENT.  THE SHARES OF RESTRICTED STOCK
GRANTED HEREUNDER SHALL NOT CONFER UPON GRANTEE ANY RIGHT TO CONTINUE IN THE
EMPLOYMENT OF THE COMPANY.


11.           EFFECTIVE TIME.  THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE
CLOSING (AS DEFINED IN THE STOCK PURCHASE AGREEMENT) WITHOUT FURTHER ACTION
REQUIRED ON THE PART OF ANY PARTY HERETO.  IF THE CLOSING DOES NOT OCCUR AND THE
STOCK PURCHASE AGREEMENT IS TERMINATED, THIS AGREEMENT SHALL HAVE NO FORCE OR
EFFECT AND SHALL BE DEEMED VOID AB INITIO.


12.           REQUIRED APPROVAL.  THE OBLIGATIONS OF THE COMPANY HEREUNDER ARE
CONTINGENT UPON APPROVAL OF THIS AGREEMENT BY MORE THAN 75% OF THE VOTING POWER
OF THE COMPANY’S OUTSTANDING STOCK (AS DETERMINED UNDER SECTION 280G(B)(5)(B)(I)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE PROPOSED
TREASURY REGULATIONS PROMULGATED UNDER CODE SECTION 280G).


13.           MISCELLANEOUS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE
PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT.


14.           SECURITIES LAWS.  THE COMMITTEE MAY FROM TIME TO TIME IMPOSE ANY
CONDITIONS ON THE SHARES OF RESTRICTED STOCK AS IT DEEMS NECESSARY OR ADVISABLE
TO ENSURE THAT ALL RIGHTS GRANTED UNDER THE PLAN SATISFY THE REQUIREMENTS OF
APPLICABLE SECURITIES LAWS.


15.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT
SUPERSEDES ALL PRIOR DISCUSSIONS, NEGOTIATIONS, UNDERSTANDINGS, COMMITMENTS AND
AGREEMENTS WITH RESPECT TO SUCH MATTERS.

 

 

2

--------------------------------------------------------------------------------


 


16.           GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
STATE OF DELAWARE.

 

 

 

[NAME OF GRANTEE]

 

 

 

 

 

 

Dated:  April 15, 2003

 

 

 

 

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

 

Dated:  April 15, 2003

By:

 

 

 

[Attach Copy of Plan]

 

 

3

--------------------------------------------------------------------------------